Citation Nr: 0027626	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  95-36 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for pleural adhesions, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for scars as residuals 
of stab wounds to the left chest and abdomen, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1953.  This case comes to the Board of Veterans' 
Appeals (Board) from an April 1995 RO decision which denied 
an increase in 10 percent ratings for pleural adhesions and 
scars as residuals of stab wounds to the left chest and 
abdomen, and denied a TDIU rating.  


REMAND

The veteran's claims for increased ratings for pleural 
adhesions and scars as residuals of stab wounds to the left 
chest and abdomen and for a TDIU rating are well grounded, 
meaning plausible, and the file shows there is a further VA 
duty to assist him in developing the evidence pertinent to 
his claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103, 3.159 (1999); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

At a March 1996 RO hearing, the veteran testified he was 
terminated from his job due to disability (breathing 
problems).  He stated he thereafter applied for and received 
Social Security Administration (SSA) disability benefits on 
the basis of his lung condition and other disabilities.  In 
the judgment of the Board, as part of the VA duty to assist 
the veteran, all SSA records should be obtained for 
consideration with the claims for increased ratings and for a 
TDIU rating.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In a July 2000 statement, the veteran indicated his VA doctor 
has prescribed inhalers that he must use daily for his 
breathing condition.  The file does not contain any recent VA 
outpatient treatment records.  As the file suggests there has 
been additional recent treatment for his service-connected 
lung disorder, related medical records should be obtained.  
Murincsak, supra.

Accordingly, the case is remanded for the following action:

1.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding the veteran SSA disability 
benefits, as well as copies of all 
related SSA decisions.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) 
where he has received recent treatment 
for his lung disorder and stab wound 
scars.  After receiving this information 
and any necessary releases, the RO should 
contact the named medical providers and 
obtain copies of the related medical 
records not already on file.

3.  Thereafter, the RO should review the 
claims for increased ratings for pleural 
adhesions and scars as residuals of stab 
wounds to the left chest and abdomen and 
for a TDIU rating.  If the claims are 
denied, the veteran and his 
representative should be issued a 







supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.





		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



